UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6549


CASEY STUCKEY,

                 Petitioner – Appellant,

          v.

STATE   OF   SOUTH     CAROLINA;       WARDEN     LEE   CORRECTIONAL
INSTITUTION,

                 Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:09-cv-00203-HFF)


Submitted:   November 18, 2010              Decided:    November 29, 2010


Before SHEDD and     AGEE,   Circuit    Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Casey Stuckey, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant   Attorney  General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Casey       Stuckey    seeks    to    appeal       the       district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                       The

order is not appealable unless a circuit justice or judge issues

a    certificate       of     appealability.          See    28    U.S.C.         § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the      merits,     a   prisoner     satisfies         this      standard     by

demonstrating          that     reasonable         jurists    would          find    that     the

district       court’s       assessment       of    the    constitutional            claims    is

debatable      or     wrong.         Slack    v.    McDaniel,       529       U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at    484-85.         We    have     independently         reviewed         the     record    and

conclude       that      Stuckey     has     not    made     the    requisite          showing.

Accordingly,        we      deny   Stuckey’s        motion    for       a    certificate      of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3